 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,
11                                                          2:19-cv-02142-WBS-EFB
                                           Plaintiff,
12                 v.
13                                                          ORDER CONTINUING PRETRIAL
     THE STATE OF CALIFORNIA; GAVIN C.                      SCHEDULING CONFERENCE
     NEWSOM, in his official capacity as
14   Governor of the State of California; THE
     CALIFORNIA AIR RESOURCES BOARD;
15   MARY D. NICHOLS, in her official capacity              Courtroom:   5
     as Chair of the California Air Resources Board
16                                                          Judge:       Hon. William B. Shubb
     and as Vice Chair and a board member of the
     Western Climate Initiative, Inc.; WESTERN
17                                                          Trial Date:   Not Set
     CLIMATE INITIATIVE, INC.; JARED                        Action Filed: 10/23/2019
     BLUMENFELD, in his official capacity as
18   Secretary for Environmental Protection and as
     a board member of the Western Climate
19   Initiative, Inc.,
20                                       Defendants.

21

22

23

24

25

26
27

28
                                                        1
     [PROPOSED] ORDER TO CONTINUE PRETRIAL SCHEDULING CONFERENCE (2:19-cv-02142-WBS-EFB)
 1          Having considered the Stipulation to Continue the Pretrial Scheduling Conference, and the

 2   Parties having shown good cause, it is hereby ordered that the Parties’ request is GRANTED.

 3          The Scheduling Conference, currently set for April 27, 2020 at 1:30 p.m., is continued to

 4   June 22, 2020 at 1:30 p.m. All deadlines based on the Scheduling Conference are reset based on

 5   the new Status Conference date. The Parties shall hold the Rule 26(f) conference no later than

 6   May 26, 2020 and shall file a joint status report no later than June 8, 2020.

 7

 8   IT IS SO ORDERED.

 9   Dated: April 3, 2020
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
     [PROPOSED] ORDER TO CONTINUE PRETRIAL SCHEDULING CONFERENCE (2:19-cv-02142-WBS-EFB)
